         Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


DELOVENA JACKS as Personal
Representative of the Estate of
Stanley Jacks, deceased, and
DELOVENA JACKS, individually,
                                            Case No.: _____________________
         Plaintiffs,

v.

ZOLL MEDICAL CORPORATION,
ZOLL MANUFACTURING
CORPORATION, ZOLL LIFECOR
CORPORATION, ZOLL LIFEVEST
HOLDINGS, LLC, and ZOLL
SERVICES, LLC,

         Defendants.


                                  COMPLAINT


         COME NOW Plaintiffs Delovena Jacks, in her capacity as Personal

Representative of the Estate of Stanley Jacks, deceased, and Delovena Jacks,

individually, to sue Defendants ZOLL Medical Corporation, ZOLL Manufacturing

Corporation, ZOLL Lifecor Corporation, ZOLL LifeVest Holdings, LLC, and

ZOLL Services, LLC, for the claims stated herein. In support thereof, Plaintiffs

state:



                                   Page 1 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 2 of 15




                          SUMMARY OF THE ACTION

      1.       Plaintiffs bring this civil action pursuant to the Florida Wrongful

Death Act and Florida common law to recover for the injuries and wrongful death

caused to Stanley Jacks by a defective and unreasonably dangerous ZOLL

LifeVest wearable defibrillator (the “subject LifeVest”).

      2.       Specifically, the subject LifeVest suffered from a manufacturing

defect that caused the subject LifeVest to fail to deliver life-saving defibrillation

treatment to Stanley Jacks when he needed it.

      3.       Plaintiffs sue each of the Defendants for their respective roles in

manufacturing, producing, assembling, and distributing the defective subject

LifeVest.

                   THE PARTIES, JURISDICTION & VENUE

      4.       At the time of filing this Complaint, Delovena Jacks is a Florida

citizen, resident, and domiciliary.

      5.       At all times material hereto, Delovena Jacks and Stanley Jacks were

legally married as husband and wife.

      6.       On January 27, 2019, Stanley Jacks died at his home in Tallahassee,

Florida. At the time of his death, Mr. Jacks was a Florida citizen, resident, and

domiciliary.

      7.       Delovena Jacks has been appointed Personal Representative of the


                                      Page 2 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 3 of 15




Estate of Stanley Jacks.

      8.     In this Complaint, Plaintiff Delovena Jacks as Personal Representative

of the Estate of Stanley Jacks shall be referred to as the “Personal Representative.”

      9.     In this Complaint, Plaintiff Delovena Jacks individually shall be

referred to as “Mrs. Jacks.”

      10.    All potential beneficiaries of a recovery for wrongful death and their

relationship to the deceased are identified as follows:

             a. The Estate of Stanley Jacks c/o the Personal Representative, and

             b. Mrs. Jacks, surviving legal spouse of Stanley Jacks.

      11.    At the time of filing this Complaint, ZOLL Medical Corporation is a

Massachusetts corporation with its principal place of business located in

Massachusetts.

      12.    At the time of filing this Complaint, ZOLL Manufacturing

Corporation is a Nevada corporation with its principal place of business located in

Pennsylvania.

      13.    At the time of filing this Complaint, ZOLL Lifecor Corporation is a

Delaware corporation with its principal place of business located in Pennsylvania.

      14.    At the time of filing this Complaint, ZOLL LifeVest Holdings, LLC is

a Nevada limited liability company. The sole member of ZOLL LifeVest Holdings,

LLC is Jason T. Whiting, who is a Pennsylvania citizen, resident, and domiciliary.


                                    Page 3 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 4 of 15




      15.      At the time of filing this Complaint, ZOLL Services, LLC is a Nevada

limited liability company. The sole member of ZOLL Services, LLC is Sean M.

Rollman, who is a Pennsylvania citizen, resident, and domiciliary.

      16.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332(a)(1) because Plaintiffs are citizens of a state of which no Defendant is a

citizen and the amount in controversy exceeds $75,000.

      17.      This Court is authorized to exercise personal jurisdiction over ZOLL

Medical Corporation pursuant to the Florida Long-Arm Statute, Fla. Stat.

§§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6), because the causes of action stated

herein arise out of ZOLL Medical Corporation:

            a. Operating, conducting, engaging in, or carrying on a business
               or business venture in Florida or having an office or agency in
               Florida;

            b. Committing a tortious act within Florida; or

            c. Causing injury to persons or property within Florida arising out
               of an act or omission committed outside Florida where, at or
               about the time of the injury, either (i) ZOLL Medical
               Corporation was engaged in solicitation or service activities
               within Florida, or (ii) products, materials, or things processed,
               serviced, or manufactured by ZOLL Medical Corporation
               anywhere were used or consumed in Florida in the ordinary
               course of commerce, trade, or use.
      18.      This Court is authorized to exercise personal jurisdiction over ZOLL

Medical Corporation pursuant to the Florida Long-Arm Statute, Fla. Stat.

§ 48.193(2), because ZOLL Medical Corporation is engaged in substantial and


                                      Page 4 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 5 of 15




non-isolated activity within Florida.

      19.      This Court is authorized to exercise personal jurisdiction over ZOLL

Manufacturing Corporation pursuant to the Florida Long-Arm Statute, Fla. Stat.

§§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6), because the causes of action stated

herein arise out of ZOLL Manufacturing Corporation:

            a. Operating, conducting, engaging in, or carrying on a business
               or business venture in Florida or having an office or agency in
               Florida;

            b. Committing a tortious act within Florida; or

            c. Causing injury to persons or property within Florida arising out
               of an act or omission committed outside Florida where, at or
               about the time of the injury, either (i) ZOLL Manufacturing
               Corporation was engaged in solicitation or service activities
               within Florida, or (ii) products, materials, or things processed,
               serviced, or manufactured by ZOLL Manufacturing
               Corporation anywhere were used or consumed in Florida in the
               ordinary course of commerce, trade, or use.
      20.      This Court is authorized to exercise personal jurisdiction over ZOLL

Manufacturing Corporation pursuant to the Florida Long-Arm Statute, Fla. Stat.

§ 48.193(2), because ZOLL Manufacturing Corporation is engaged in substantial

and non-isolated activity within Florida.

      21.      This Court is authorized to exercise personal jurisdiction over ZOLL

Lifecor Corporation pursuant to the Florida Long-Arm Statute, Fla. Stat.

§§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6), because the causes of action stated

herein arise out of ZOLL Lifecor Corporation:


                                      Page 5 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 6 of 15




            a. Operating, conducting, engaging in, or carrying on a business
               or business venture in Florida or having an office or agency in
               Florida;

            b. Committing a tortious act within Florida; or

            c. Causing injury to persons or property within Florida arising out
               of an act or omission committed outside Florida where, at or
               about the time of the injury, either (i) ZOLL Lifecor
               Corporation was engaged in solicitation or service activities
               within Florida, or (ii) products, materials, or things processed,
               serviced, or manufactured by ZOLL Lifecor Corporation
               anywhere were used or consumed in Florida in the ordinary
               course of commerce, trade, or use.
      22.      This Court is authorized to exercise personal jurisdiction over ZOLL

Lifecor Corporation pursuant to the Florida Long-Arm Statute, Fla. Stat.

§ 48.193(2), because ZOLL Lifecor Corporation is engaged in substantial and non-

isolated activity within Florida.

      23.      This Court is authorized to exercise personal jurisdiction over ZOLL

LifeVest Holdings, LLC pursuant to the Florida Long-Arm Statute, Fla. Stat.

§§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6), because the causes of action stated

herein arise out of ZOLL LifeVest Holdings, LLC:

            a. Operating, conducting, engaging in, or carrying on a business
               or business venture in Florida or having an office or agency in
               Florida;

            b. Committing a tortious act within Florida; or

            c. Causing injury to persons or property within Florida arising out
               of an act or omission committed outside Florida where, at or
               about the time of the injury, either (i) ZOLL LifeVest Holdings,


                                      Page 6 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 7 of 15




               LLC was engaged in solicitation or service activities within
               Florida, or (ii) products, materials, or things processed,
               serviced, or manufactured by ZOLL LifeVest Holdings, LLC
               anywhere were used or consumed in Florida in the ordinary
               course of commerce, trade, or use.
      24.      This Court is authorized to exercise personal jurisdiction over ZOLL

LifeVest Holdings, LLC pursuant to the Florida Long-Arm Statute, Fla. Stat.

§ 48.193(2), because ZOLL LifeVest Holdings, LLC is engaged in substantial and

non-isolated activity within Florida.

      25.      This Court is authorized to exercise personal jurisdiction over ZOLL

Services, LLC pursuant to the Florida Long-Arm Statute, Fla. Stat.

§§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6), because the causes of action stated

herein arise out of ZOLL Services, LLC:

            a. Operating, conducting, engaging in, or carrying on a business
               or business venture in Florida or having an office or agency in
               Florida;

            b. Committing a tortious act within Florida; or

            c. Causing injury to persons or property within Florida arising out
               of an act or omission committed outside Florida where, at or
               about the time of the injury, either (i) ZOLL Services, LLC was
               engaged in solicitation or service activities within Florida, or
               (ii) products, materials, or things processed, serviced, or
               manufactured by ZOLL Services, LLC anywhere were used or
               consumed in Florida in the ordinary course of commerce, trade,
               or use.
      26.      This Court is authorized to exercise personal jurisdiction over ZOLL

Services, LLC pursuant to the Florida Long-Arm Statute, Fla. Stat. § 48.193(2),


                                     Page 7 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 8 of 15




because ZOLL Services, LLC is engaged in substantial and non-isolated activity

within Florida.

      27.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and

Local Rule 3.1(B) because a substantial part of the events or omissions giving rise

to the claims stated herein occurred in Leon County, Florida.

                                        FACTS

      28.    At all times material hereto, Delovena Jacks (“Mrs. Jacks”) is the wife

and spouse of Stanley Jacks (“Mr. Jacks”).

      29.    ZOLL Medical Corporation, ZOLL Manufacturing Corporation,

ZOLL Lifecor Corporation, ZOLL LifeVest Holdings, LLC, and ZOLL Services,

LLC (collectively, “ZOLL”), are in the business of designing, manufacturing,

assembling, marketing, supplying, distributing, repairing, maintaining, and

servicing a wide range of medical devices, including wearable cardioverter

defibrillators like the LifeVest®.

      30.    The LifeVest is designed to protect patients at risk of sudden cardiac

death. A patient prescribed to use a LifeVest wears the LifeVest on his body. The

LifeVest monitors the patient’s heart continuously through a set of electrodes. If

the patient’s heart goes into a life-threatening rhythm, the LifeVest is designed to

detect this abnormal rhythm and deliver an electrical shock treatment to restore the

patient’s heart to a normal rhythm.


                                      Page 8 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 9 of 15




      31.    Prior to delivering a life-saving shock, the LifeVest is designed to

sound an alarm to verify that the patient is nonresponsive. If the patient is

conscious, the patient has time to respond to the alarms by pressing two buttons to

stop the treatment sequence. If the patient does not respond, the LifeVest warns

bystanders that a shock is about to be delivered to the patient and to stand back. If

the patient’s abnormal heart rhythm continues without the patient responding, the

LifeVest is designed to deliver an electrical shock treatment to the patient through

the electrodes.

      32.    After a shock, if the patient’s heartbeat returns to normal, the alarms

stop and the LifeVest returns to its normal monitoring mode. However, if the

patient’s heartbeat does not return to normal, the LifeVest is designed to repeat the

treatment cycle. The LifeVest can be programmed to repeat the treatment cycle up

to five times, delivering up to five separate shocks.

      33.    Mr. Jacks was prescribed the subject LifeVest to treat an underlying

heart condition that can cause an abnormal heart rhythm and result in sudden

cardiac death.

      34.    On January 27, 2019, Mr. Jacks was wearing the subject LifeVest,

which he relied on to provide life-saving shock treatment in the event he

experienced an abnormal heart rhythm.

      35.    In the morning of January 27, 2019, Mr. Jacks experienced an


                                    Page 9 of 15
     Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 10 of 15




abnormal heart rhythm requiring shock treatment.

      36.    Unfortunately, the subject LifeVest failed to operate as designed by

not administering any shock treatments to Mr. Jacks.

      37.    Further, the subject LifeVest failed to operate as designed by not

sounding an alarm upon detecting Mr. Jacks’ abnormal heart rhythm.

      38.    Mr. Jacks ultimately perished a few hours later.

      39.    Following Mr. Jacks’ death, ZOLL immediately retrieved the subject

LifeVest for examination. ZOLL has since repaired the subject LifeVest and

distributed the subject LifeVest to another patient, who continues to wear, use, and

rely on the subject LifeVest to this day.

      40.    The subject LifeVest’s failure to detect and treat Mr. Jacks’ abnormal

heart rhythm on January 27, 2019 was the result of defects in the subject

LifeVest’s manufacture, production, assembly, and distribution.

      41.    The subject LifeVest’s defective condition rendered the subject

LifeVest unreasonably dangerous for its designed, intended, and anticipated uses.

      42.    The subject LifeVest’s defective and unreasonably dangerous

condition existed at the time the subject LifeVest left ZOLL’s final possession,

custody, and control.

      43.    The subject LifeVest’s defective and unreasonably dangerous

condition actually and proximately caused injury, damage, and death to Mr. Jacks.


                                    Page 10 of 15
     Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 11 of 15




      44.    By virtue of her status as Mr. Jacks’ wife, the subject LifeVest’s

defective and unreasonably dangerous condition actually and proximately caused

injury and damage to Mrs. Jacks as well.

                          CONDITIONS PRECEDENT

      45.    All conditions precedent have been satisfied or excused.

                         COUNT I—STRICT LIABILITY
                        (Personal Representative v. ZOLL)

      46.    The Personal Representative re-alleges and incorporates Paragraphs 1

through 45 of this Complaint as if fully stated herein.

      47.    ZOLL is responsible for designing, manufacturing, producing,

assembling, supplying, distributing, repairing, refurbishing, maintaining, and

servicing the subject LifeVest.

      48.    The subject LifeVest is defective in its manufacture, production,

assembly, and distribution.

      49.    The subject LifeVest’s defective condition rendered the subject

LifeVest unreasonably dangerous for its designed, intended, and anticipated uses.

      50.    The subject LifeVest’s defective and unreasonably dangerous

condition existed at the time the subject LifeVest left ZOLL’s final possession,

custody, and control.

      51.    The subject LifeVest’s defective, unsafe, and unreasonably dangerous

condition actually and proximately caused injury, damage, and death to Mr. Jacks.

                                    Page 11 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 12 of 15




       WHEREFORE, Plaintiff Delovena Jacks, as Personal Representative of the

Estate of Stanley Jacks, deceased, demands judgment against Defendants ZOLL

Medical      Corporation, ZOLL Manufacturing         Corporation, ZOLL Lifecor

Corporation, ZOLL LifeVest Holdings, LLC, and ZOLL Services, LLC for all

injuries and damages recoverable under the Florida Wrongful Death Act and for any

and all such further relief available under Florida law, including economic damages,

non-economic damages, punitive damages, pre-judgment interest, post-judgment

interest, and costs.

                          COUNT II—NEGLIGENCE
                       (Personal Representative v. ZOLL)

       52.    The Personal Representative re-alleges and incorporates Paragraphs 1

through 45 of this Complaint as if fully stated herein.

       53.    ZOLL is responsible for designing, manufacturing, producing,

assembling, supplying, distributing, repairing, refurbishing, maintaining, and

servicing the subject LifeVest.

       54.    The subject LifeVest is defective in its manufacture, production,

assembly, and distribution.

       55.    The subject LifeVest’s defective condition rendered the subject

LifeVest unreasonably dangerous for its designed, intended, and anticipated uses.

       56.    The subject LifeVest’s defective and unreasonably dangerous

condition existed at the time the subject LifeVest left ZOLL’s final possession,

                                    Page 12 of 15
     Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 13 of 15




custody, and control.

      57.    ZOLL owed a duty to properly manufacture, produce, assemble, and

distribute the subject LifeVest so as not to be in a defective and unreasonably

dangerous condition.

      58.    ZOLL owed a duty to adequately test, inspect, maintain, repair,

refurbish, service, and assure the quality of the subject LifeVest before distributing

the subject LifeVest for consumer use.

      59.    ZOLL owed a duty to adequately test, inspect, maintain, repair,

refurbish, service, and assure the quality of the subject LifeVest before the subject

LifeVest reached Mr. Jacks.

      60.    ZOLL breached the above duties.

      61.    ZOLL’s breaches of the above duties actually and proximately caused

injury, damage, and death to Mr. Jacks.

      WHEREFORE, Plaintiff Delovena Jacks, as Personal Representative of the

Estate of Stanley Jacks, deceased, demands judgment against Defendants ZOLL

Medical     Corporation, ZOLL Manufacturing          Corporation, ZOLL        Lifecor

Corporation, ZOLL LifeVest Holdings, LLC, and ZOLL Services, LLC for all

injuries and damages recoverable under the Florida Wrongful Death Act and for any

and all such further relief available under Florida law, including economic damages,




                                   Page 13 of 15
      Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 14 of 15




non-economic damages, punitive damages, pre-judgment interest, post-judgment

interest, and costs.

                       COUNT III—LOSS OF CONSORTIUM
                              (Mrs. Jacks v. ZOLL)

       62.     Mrs. Jacks re-alleges and incorporates Paragraphs 1 through 45 of this

Complaint as if fully stated herein.

       63.     At all times material hereto, Mrs. Jacks and Mr. Jacks were married as

husband and wife.

       64.     ZOLL is legally responsible for Mr. Jacks’ wrongful death.

       65.     Due to ZOLL’s liability-producing misconduct that caused Mr. Jacks’

wrongful death, Mrs. Jacks lost the companionship, fellowship, company,

cooperation, aid, love, affection, intimacy, sexual relationship, comfort, emotional

support, solace, and society entitled to her because of her marriage to Mr. Jacks.

       66.     Due to ZOLL’s liability-producing misconduct that caused Mr. Jacks’

wrongful death, Mrs. Jacks has suffered and will continue to suffer mental anguish

and emotional distress.

       67.     The aforementioned injuries and damages to Mrs. Jacks were actually

and proximately caused by the subject LifeVest’s defective condition and ZOLL’s

wrongful and negligent acts and omissions.

       WHEREFORE, Plaintiff Delovena Jacks, individually, demands judgment

against      Defendants,   ZOLL    Medical     Corporation,   ZOLL    Manufacturing

                                       Page 14 of 15
     Case 4:21-cv-00021-AW-MAF Document 1 Filed 01/12/21 Page 15 of 15




Corporation, ZOLL Lifecor Corporation, ZOLL LifeVest Holdings, LLC, and

ZOLL Services, LLC, for all injuries and damages to which she is entitled under

Florida law, including economic damages, non-economic damages, punitive

damages, pre-judgment interest, post-judgment interest, and costs.



                          DEMAND FOR JURY TRIAL

      Plaintiffs Delovena Jacks, in her capacity as Personal Representative of the

Estate of Stanley Jacks, deceased, and Delovena Jacks, individually, hereby

demand a trial by jury on all issues so triable.



Dated: January 12, 2021               /s/ Steven E. Nauman
                                      STEVEN E. NAUMAN, ESQ.
                                      Florida Bar No.: 106126
                                      Morgan & Morgan, P.A.
                                      20 North Orange Avenue, Suite 1500
                                      Orlando, FL 32801
                                      Telephone: (407) 244-3962
                                      Email: snauman@forthepeople.com
                                      Secondary Email: mhoilett@forthepeople.com
                                      Counsel for Plaintiff




                                    Page 15 of 15
